Citation Nr: 1519198	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a neck disorder. 
8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to service connection for a psychiatric disorder (previously claimed as posttraumatic stress disorder (PTSD)).

10.  Entitlement to service connection for diabetes mellitus, type II.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, to include service in Vietnam from December 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.

In an October 2011 statement, the Veteran revoked Puerto Rico Advocate for VA as his representative.  In subsequent April 2013 and July 2013 VA Form 9 and July 2013 Veterans Claims Assistance Act of 2000 (VCAA) Notice Response form, the reiterated such revocation and has demonstrated intent to individually pursue his claims.  Thus, the Board will proceed under the assumption that he wishes to represent himself. 
During the course of the appeal, the evidentiary development has resulted in evidence showing multiple psychiatric diagnoses, to include cognitive impairment/disorder not otherwise specified (NOS), depressive disorder NOS, major depression recurrent severe with psychosis, generalized anxiety disorder.  Accordingly, the Board has characterized the issue on appeal as service connection for a psychiatric disorder, which includes all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The VBMS electronic claims file contains a copy of the December 2013 supplemental statement of the case (SSOC), service personnel records, April 2014 informal claim for entitlement to service connection for PTSD, May 2014 VA psychiatric examination, November 2014 informal claims for entitlement to service connection for diabetes mellitus, type II, and sleep apnea, June 2014 private medical record, October 2014 VA treatment record, November 2014 VA Form 21-8940 (TDIU), November 2014 VA examination for diabetes mellitus, type II, May 2014 and February 2015 rating decisions, January 2015 VA Form 21-4192, February 2015 negative response from Social Security Administration for records pertaining to the Veteran, February 2015 notice of disagreement, and additional records not pertinent to the claims on appeal.  The Virtual VA electronic claims file contains VA outpatient treatment records dated from June 2006 to December 2013 and duplicate copies of evidence already associated with the physical claims file or VBMS.  

The June 2014 private medical record and October 2014 VA treatment record were submitted by the Veteran without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Since the Substantive Appeals were received by the RO in April 2013 and July 2013, the Board will proceed with the initial review of these records.  See 38 U.S.C.A. § 7105, as amended by Public Law 112-154, section 501(West 2014) (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013 is subject to initial review by the Board, unless the Veteran explicitly request such consideration).  

The Veteran's service personnel records were obtained and associated with the record by VA since issuance of the December 2013 SSOC and have not been initially reviewed by the AOJ nor has the Veteran waived such initial review.  The Board finds these records are not relevant to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss, thus the Board may proceed with review of this claim.  

The issues of service connection for heart disorder and nervous disorder have been raised by the record in a June 2012 VCAA notice response form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, back disorder, neck disorder, psychiatric disorder, diabetes mellitus, type II, sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has demonstrated, at worst, Level I hearing acuity in both ears.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VA Office of General Counsel Opinion (VAOPGCPREC) 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.

The duty to assist the Veteran has also been satisfied in this case.  All identified relevant and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in June 2012 and April 2013 in connection with his claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examiners provided the requisite objective test results to adequately rate the Veteran's hearing loss.  They also reviewed the Veteran's claims file and considered his medical history.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In this case, the VA examiners did note functional impact from the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-1995 (April 7, 1995). 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss.

At an October 2011 VA outpatient audiological consultation, the clinical noted the Veteran complains of bilateral hearing loss for sometime.  The average puretone threshold was 38 decibels in both ears.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These audiometric findings equate to Level I hearing in both ears. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is once again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

At the June 2012 VA examination, the examiner noted the Veteran has bilateral sensorineural hearing loss.  The average puretone threshold was 38 decibels in the right ear and 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These audiometric findings equate to Level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

At the April 2013 VA audiological examination, the average puretone threshold was 34 decibels in both ears.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These audiometric findings also equate to Level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

None of these examination findings qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Moreover, both VA examiners noted that test results were valid for rating purposes and use of speech discrimination scores were appropriate for this Veteran.

In addition, a review of the remaining treatment records and statements made by the Veteran do not reveal any additional complaints, impairment, and/or treatment for the service-connected bilateral hearing loss.  

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life at the October 2011 VA audiology consultation and VA examinations.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears. 

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has also determined that there is no basis to "stage" the Veteran's rating for his service-connected bilateral hearing loss disability.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted in the VA examinations reports, the Veteran's symptomatology includes difficulty hearing, difficulty understanding speech in conversations especially if background noise is competing, and setting the television volume to high intensity.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  

The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing and understanding speech difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App.at 115-116; VAOPGCPREC 6-1996 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun , 22 Vet. App. at 111.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.





REMAND

A remand is required for the issues of entitlement to service connection for a psychiatric disorder, diabetes mellitus, type II, sleep apnea, and entitlement to a TDIU for issuance of a statement of the case (SOC).  In a February 2015 rating decision, the RO denied these issues.  In a subsequent February 2015 VA Form 21-4138, the Veteran expressed his disagreement regarding the February 2015 decision, thus filing a notice of disagreement (NOD).  No SOC has yet been issued.  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue an SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

A remand is required for the remaining issues on appeal of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, back disorder, neck disorder, and right ankle disorder to obtain VA examinations and medical opinions on direct bases.

With regard to the bilateral upper and lower extremities, service personnel records, to include the DD Form 214, document the Veteran served in Vietnam from December 1969 to December 1970.  There is no affirmative evidence to the contrary that the Veteran did not have herbicide exposure while stationed in Vietnam.  Review of post-service VA treatment records during the appeal period (dated December 2011, February 2012, April 2012, and November 2013) document diagnoses of peripheral motor neuropathy and complaints of neuropathy, and the June 2014 private medical record also listed diagnoses of diabetic neuropathy of the upper/lower limbs.  In addition, the October 2011 private medical opinion by Dr. N. O. suggests the Veteran's complaints of pain in both legs may be related to military service in Vietnam, to include exposure to Agent Orange therein.  In light of the Veteran's complaints, diagnoses of record, in-service event based on his period of service in Vietnam, and suggested link to service by Dr. N. O., the Board finds that VA examination and medical opinions on a direct basis are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to back, neck, and right ankle disorders, review of post-service VA treatment records document February 2012 diagnostic testing results of the lumbosacral spine revealed mild lumbar spondylosis deformans and lower lumbar facet joint degenerative osteoarthritis, and three months of convalescence treatment for L4-L5 decompression noted in October 2014.  The June 2014 private medical record also listed the following pertinent diagnoses: chronic low back pain, chronic myositis para-lumbar spine muscles, chronic cervical spine pain, chronic myositis para-cervical spine muscles, and osteoarthritis of the ankles.  In addition, Dr. N. O. stated in the October 2011 private medical opinion that the Veteran had an incident where he fell from a vigilance tower hurting his back and right ankle with direct trauma at those areas and subsequent degenerative problems in the cervical, thoracic, and lumbar spine areas.  It was suggested that "it is more probable than not tha[t] [the Veteran's] back problem is service connected."  In light of the Veteran's complaints and diagnoses of record, alleged in-service injury, and suggested link to service by Dr. N. O., the Board finds that VA examinations and medical opinions are needed.  See id.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the issues of entitlement to service connection for a psychiatric disorder, diabetes mellitus, type II, sleep apnea, and entitlement to a TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should secure any outstanding, relevant VA medical records, to include from the VA Ponce Outpatient Clinic and VA Caribbean Healthcare System, and dated since December 2013 from the San Juan VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neurological disorder of the bilateral upper and lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, and to request a history from the Veteran.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has had any neurological disorder of the bilateral upper and lower extremities, to include peripheral neuropathy, that have been present since he filed his claim in June 2011 or within close proximity thereto.  

For any diagnosis identified, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include herbicide exposure.

If no diagnosis is rendered, please refer to the diagnoses noted in the December 2011, February 212, April 2012, and November 2013 VA treatment records and June 2014 private medical record.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back (lumbar spine) disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, and to request a history from the Veteran.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any back disorder (cervical spine) that have been present since he filed his claim in October 2011 or within close proximity thereto.

For any diagnosis identified, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include an alleged fall from a vigilance tower. 

If no diagnosis is rendered, please refer to the diagnoses noted in the February 2012 and October 2014 VA treatment records and June 2014 private medical record.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any neck (cervical spine) disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, and to request a history from the Veteran.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any neck disorder (cervical spine) that have been present since the claim was raised on appeal in January 2012 or within close proximity thereto.

For any diagnosis identified, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include an alleged fall from a vigilance tower.

If no diagnosis is rendered, please refer to the diagnosis noted in the June 2014 private medical record.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right ankle disorder (orthopedic or neurological) that have been present since the claim was raised on appeal in January 2012 or within close proximity thereto.

For any diagnosis identified, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include an alleged fall from a vigilance tower.

If no diagnosis is rendered, please refer to the diagnosis noted in the June 2014 private medical record.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the VA examination and medical opinion reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence, to include service personnel records.  For any claim that remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


